          Case 1:21-cr-00261-AJN Document 30 Filed 08/10/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        8/10/21

  United States of America,


                  –v–                                                               21-cr-261 (AJN)

                                                                                        ORDER
  Sheng-Wen Cheng,
        a/k/a “Justin Cheng,”
        a/k/a “Justin Jung,”

                          Defendant.


ALISON J. NATHAN, District Judge:

       The sentencing scheduled for August 10, 2021, at 3:00 p.m., is adjourned to August 11,

2021, at 10:30 a.m, in Courtroom 906 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

       The hearing may also be accessed at that time by dialing (888) 363-4749 and entering

access code 9196964#. All persons accessing the proceeding must mute their lines unless given

permission to unmute. Any recording or rebroadcasting of any portion of the proceeding is

strictly prohibited. Violations of this order can result in fines or other sanctions.



       SO ORDERED.

Dated: August 10, 2021                               __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
